UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6958


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ENRIQUE ALFONSO GAYLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:90-cr-00105-HCM-TEM-2)


Submitted:   November 14, 2014            Decided:   November 25, 2014


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Enrique Alfonso Gayle, Appellant Pro Se.   Benjamin L. Hatch,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Enrique    Alfonso    Gayle     appeals    the     district    court’s

order granting in part his motion for correction of his sentence

under former Fed. R. Crim. P. 35(a).          On appeal, he contends the

district court erred under Fed. R. Crim. P. 43 by correcting his

sentence in his absence.        We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         See United States v. Gayle, No.

2:90-cr-00105-HCM-TEM-2 (E.D. Va. June 12, 2014).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2